Name: Commission Implementing Regulation (EU) 2019/987 of 29 May 2019 amending Implementing Regulation (EU) No 293/2012 as regards the monitoring of CO2 emissions from new light commercial vehicles type-approved in a multi-stage process
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  environmental policy;  land transport;  deterioration of the environment
 Date Published: nan

 18.6.2019 EN Official Journal of the European Union L 160/8 COMMISSION IMPLEMENTING REGULATION (EU) 2019/987 of 29 May 2019 amending Implementing Regulation (EU) No 293/2012 as regards the monitoring of CO2 emissions from new light commercial vehicles type-approved in a multi-stage process THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the first subparagraph of Article 8(9) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 293/2012 (2) requires Member States but also manufacturers to report certain data on the registration of new light commercial vehicles pursuant to Regulation (EU) No 510/2011. (2) A new regulatory test procedure for measuring CO2 emissions and fuel consumption from light duty vehicles, the World Harmonised Light Vehicles Test Procedure (WLTP) set out in Commission Regulation (EU) 2017/1151 (3), is to replace, from 1 September 2019, the New European Test Cycle (NEDC) set out in Commission Regulation (EC) No 692/2008 (4). That change will also affect the methodology for determining CO2 emissions and fuel consumption from N1 vehicles which are type-approved in a multi-stage process (hereinafter referred to as multi-stage vehicles). (3) Under Regulation (EU) No 510/2011, the specific emissions of CO2 of a multi-stage vehicle are to be allocated to the manufacturer of the base vehicle. In order to allow the base vehicle manufacturer to plan effectively and with sufficient certainty its compliance with its specific CO2 targets, the methodology ensures that the CO2 emissions and mass allocated to that manufacturer are known at the moment of the production and sale of the base vehicle, and not only at the moment when the final stage manufacturer places the completed vehicle on the market. (4) The base vehicle manufacturer should report to the Commission the input values used for the interpolation calculation referred to in point 1a.1 of Part A of Annex II to Regulation (EU) No 510/2011 as well as the incomplete base vehicle CO2 emissions and the mass values. Those values should be used to calculate the base vehicle manufacturer's average specific emissions and of its specific emissions target. (5) Manufacturers of incomplete base vehicles that were sold in the preceding calendar year for the purpose of completion by a second-stage manufacturer should submit the data specified in Annex II to Regulation (EU) No 510/2011 to the Business Data Repository of the European Environment Agency. (6) Implementing Regulation (EU) No 293/2012 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 In Article 10 of Implementing Regulation (EU) No 293/2012, the following paragraphs 3 and 4 are added: 3. For the purpose of calculating the provisional specific emissions target and the provisional average specific emissions of CO2 and for the purpose of the verification of the input values used pursuant to point 1a.1 of Part A of Annex II to Regulation (EU) No 510/2011, Manufacturers shall submit to the Commission, via electronic data transfer to the Data Repository managed by the European Environmental Agency, the data for each base vehicle subject to multi-stage type approval that they sold in the preceding calendar year in the Union, as specified in point 1c. of Part A of Annex II to that Regulation. The data shall be transmitted via electronic data transfer to the Data Repository managed by the European Environmental Agency. 4. Where manufacturers do not submit the detailed data referred to in paragraph 3, the provisional specific emissions target and the provisional average specific emissions shall be calculated on the basis of the detailed data as provided by the Member States. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 29 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 145, 31.5.2011, p. 1. (2) Commission Implementing Regulation (EU) No 293/2012 of 3 April 2012 on monitoring and reporting of data on the registration of new light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (OJ L 98, 4.4.2012, p. 1). (3) Commission Regulation (EU) 2017/1151 of 1 June 2017 supplementing Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information, amending Directive 2007/46/EC of the European Parliament and of the Council, Commission Regulation (EC) No 692/2008 and Commission Regulation (EU) No 1230/2012 and repealing Commission Regulation (EC) No 692/2008 (OJ L 175, 7.7.2017, p. 1). (4) Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1).